Citation Nr: 0519781	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  00-07 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
the service-connected limitation of motion of the left 
(minor) shoulder, associated with a left armpit scar, status 
post excision hidradenitis suppurativa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from August 1984 to May 1989.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 rating decision by the RO which, 
inter alia, granted service connection and assigned a 
noncompensable rating for limitation of motion of the left 
shoulder, effective from December 30, 1997.  The veteran 
disagreed with the initial noncompensable rating assigned.  

The case was remanded by the Board to the RO in September 
2002 to afford the veteran an opportunity to appear for a 
personal hearing.  The veteran subsequently testified at a 
video conference hearing at the RO before the undersigned 
Veterans Law Judge sitting in Washington, DC in July 2003.

The case was remanded to the RO again, via the Appeals 
Management Center (AMC), in February 2004 for further 
development of the record, to determine, among other things, 
whether the veteran's service-connected left shoulder 
disability included neurological symptomatology.  In an April 
2005 rating decision, the AMC increased the initial rating to 
20 percent for the service-connected limitation of motion of 
the left shoulder, effective from December 30, 1997, the 
effective date of service connection.  The AMC also awarded 
the veteran a separate grant of service connection, with an 
initial 20 percent rating assigned, for paresthesias of the 
left upper extremity.  As the award is not a complete grant 
of benefits, the issue remains in appellate status.  See AB 
v. Brown, 6 Vet. App. 35 (1993)

As such, a supplemental statement of the case was issued in 
May 2005 and the case was returned to the Board for further 
appellate action.  

FINDINGS OF FACT

1.  The veteran's service-connected limitation of motion 
associated with a left armpit scar, status post excision 
hidradenitis suppurativa has, since the effective date of 
service connection, been manifested by limitation of flexion 
of the left arm to no more than 160 degrees and limitation of 
abduction to no more than 165 degrees; but with additional 
functional impairment during flare-ups, including pain, 
weakness, and fatigability, which further limits motion of 
the left arm to shoulder level.

2.  Neither ankylosis of the scapulohumeral articulation, 
other impairment of the humerus, clavicle or scapula, nor 
limitation of motion to 25 degrees from the side has ever 
been shown.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for the service-connected limitation of motion of the 
left (minor) shoulder, associated with a left armpit scar, 
status post excision hidradenitis suppurativa, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5201 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information and evidence that is necessary to substantiate 
the claim for benefits.  The VCAA also created 38 U.S.C.A. § 
5103A, which codifies VA's duty to assist, and essentially 
states that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  Implementing regulations for the VCAA were 
subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

Pertinent to the merits of the veteran's claim of entitlement 
to a higher initial rating for the service-connected 
limitation of motion of the left shoulder with a left armpit 
scar, status post excision hidradenitis suppurativa, the 
Board finds that compliance with the VCAA has been satisfied.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  A letter sent to the veteran in February 
2004 informed her that to establish entitlement to a higher 
initial rating for her service-connected limitation of motion 
of the left arm, the veteran must show that the disability 
has been worse than currently rated.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The February 
2004 letter advised the veteran that the RO would make 
reasonable efforts to obtain evidence such as medical 
records, employment records, or records from other Federal 
agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004).  The February 2004 letter 
requested that the veteran provide an Authorization and 
Consent to Release Information form (VA Form 21-4142) 
(release form) for each private physician who had treated her 
for her claimed condition.  She was also advised to provide 
the name of the person, agency, or company who has any 
relevant records and to provide a release form for each 
identified facility.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the RO did not specifically 
request the veteran to submit all evidence in her possession 
that pertained to her claim, the veteran has consistently 
identified relevant VA medical records and has requested that 
these records be obtained and associated with the claims 
file.  The veteran has not indicated in any correspondence to 
the RO that she has any pertinent treatment records in her 
possession.  As such, the Board finds that the veteran is not 
prejudiced by such failure.  The RO has consistently 
requested the veteran to provide information about where and 
by whom she was treated for her disability.  In the February 
2004 letter, she was specifically asked to tell VA about any 
additional information or evidence and send VA the evidence 
needed as soon as possible.  Thus, she was, in effect, asked 
to submit all evidence in her possession.  Therefore, for all 
of the aforementioned reasons, it is determined that the 
veteran was not prejudiced by the RO's not specifically 
requesting that the veteran provide any evidence in her 
possession that pertained to her claim prior to the February 
2002 rating decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that VA will seek to provide, and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate her claim, and she has been 
made aware of how VA would assist her in obtaining evidence 
and information.  She has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

II.  Factual Background

Historically, service connection was granted for scar left 
armpit, status post excision hidradenitis suppurativa in 
November 1989.  The veteran thereafter continued to complain 
of pain and numbness in the area of the left shoulder.  In 
December 1997, the veteran submitted a claim for an increased 
rating for the service-connected scar, left armpit, status 
post excision hidradenitis suppurativa, asserting that she 
had decreased range of motion of the left arm and pain in the 
armpit area.  

At a March 1998 VA examination, the veteran reported a re-
growth of the original cyst which was removed during service 
in 1986.  The veteran reported pain and swelling in the area 
of the left armpit, with increased pain during flare-ups.  
Abduction of the left shoulder was limited to 130 degrees; 
flexion was limited to 135 degrees; and internal/external 
rotation of the left shoulder was limited to 90 degrees.  
There was no inflammation, edema, or keloid formation on the 
left axilla.  

In a July 1998 rating decision, the RO granted an increased 
rating to 10 percent for the service-connected scar, status 
post excision hidradenitis suppurativa.  The RO also awarded 
a separate grant of service connection for limitation of 
motion of the left shoulder and assigned a noncompensable 
rating, effective from December 30, 1997.  The veteran 
appealed the initial noncompensable rating assigned for the 
service-connected limitation of motion of the left shoulder, 
asserting that the disability was more severe than 
represented by the noncompensable rating, and also noting 
that she had a second surgery to remove a re-growth of the 
cyst in September 1998. 

VA treatment records support the veteran's assertion that she 
underwent a second excision for recurrent hydradenitis 
suppurativa in September 1998, and that she continued to 
complain of pain following the excision in 1998.  

A November 1998 VA surgical note indicates that the veteran 
continued to complain of soreness under the left arm and 
numbness/tingling on the inside of the arm down to the 
fingers.  

At VA examination in February 1999, the veteran continued to 
complain of pain in the left axilla area radiating out toward 
the biceps and also on her side toward the lateral side of 
her left breast.  The veteran described the pain as a 
constant soreness.  On a pain scale from 1-10, with 10 being 
the worst pain, she rated it a 6.  Just moving the arm 
aggravated the pain, and any type of lifting or turning the 
arm, or using the arm, made it worse.  

On examination, range of motion of the left shoulder forward 
flexion was 140 degrees, abduction 135 degrees, internal and 
external rotation 90 degrees.  She did have stated pain.  The 
examiner concluded that the veteran had slight decreased 
range of motion of the shoulder.  

At her July 2003 video conference hearing before the 
undersigned Veterans Law Judge, the veteran testified that 
she changed jobs because she was unable to perform the 
physical requirements of the old job due to the service-
connected limitation of motion and pain in the left shoulder.  
The veteran also testified that she developed significant 
weakness in the left arm after repeated use of that arm.  In 
addition, the veteran testified that she had numbness and 
tingling from her left shoulder down to her hand.  

In the February 2004 remand, the Board found that another VA 
examination was necessary to address the veteran's 
contentions regarding neurological involvement and additional 
pain, weakness, and fatigability during flare-ups, with 
regard to the limitation of motion of the left shoulder.  

The veteran was thereafter examined by VA again in March 
2004.  The veteran reported a shooting, stabbing, electric-
type pain in the left armpit.  The pain was not actually in 
the shoulder joint area.  The veteran also reported left arm 
weakness when she attempted to do overhead work.  Stiffness 
in the area of the left armpit extending toward the elbow was 
also reported.  There was occasional swelling of the left arm 
that was precipitated by heavy lifting or any strenuous 
activity done with the left arm.  There was no heat or 
redness of the shoulder area.  There was no instability or 
locking of the shoulder area.  The veteran reported periods 
of flare-ups of armpit pain along with numbness of the 
fingers precipitated by overhead lifting or strenuous 
activity such as yard work.  Flare-ups usually lasted two to 
three days.  There was no history of shoulder dislocation or 
subluxation.  There was no history of inflammatory arthritis.  
The veteran reported that she was forced to change her job 
from working in an x-ray film library to a typist so that 
should could avoid having to perform overhead work.  The 
veteran reported that she sometimes had difficulty typing 
because of tremors that developed in the left upper extremity 
if she exerted the arm or did heavy lifting or repetitive 
movement with the left arm.  

The veteran had difficulty with doing routine yard work, 
carrying groceries, and could no longer lift weights because 
of the development of swelling, numbness, tingling, and pain 
in the arm and hand that occurred with those activities.  

On examination, there was a large axillary scar from the two 
surgical procedures.  The examiner noted that the veteran was 
right-handed.  The musculature of the upper extremity was 
without atrophy.  Muscular strength initially appeared normal 
with repetitive flexion, abducting, and rotating of the left 
shoulder.  There was a development of subjective weakness of 
the muscles and also the development of numbness, tingling, 
and paresthesias of the medial aspect of the fingers of the 
left hand.  Internal and external rotation of the shoulder 
were 90 degrees.  Flexion of the shoulder was 150 degrees 
with reported pain in the axilla with 160 degrees of flexion.  
Abduction was 165 degrees and was also associated with pain 
and reported discomfort in the axilla.  The veteran was asked 
to flex the left shoulder to 90 degrees and to maintain that 
position against resistance.  The veteran was initially able 
to perform the maneuver, but did state that she was 
developing weakness or fatigue of the left arm and also 
reported that the numbness and tingling in the fingers was 
steadily worsening.  The veteran was noted to be rubbing the 
left hand with the right, later in the examination, stating 
that the numbness was quite irritating.  

Neurological examination of the left upper extremity revealed 
normal reflexes.  There was diminished sensation on the 
fingertips to light and sharp stimuli.  There was slightly 
diminished sensation to sharp stimuli over the hypothenar 
eminence.  Coordination with the left fingers appeared 
intact.  Muscle strength and bulk were also normal of the 
left upper extremity.  When evaluating the left shoulder for 
weakened movement, it did appear that repetitive movement of 
the shoulder did elicit weakness of the muscles and excessive 
fatigability.  There was no development of incoordination.  
The development of diminished range of motion and weakened 
movements limited her to 90 degrees of left shoulder flexion 
and approximately 90 degrees of left shoulder abduction.  
Repetitive movements of the shoulder did not influence 
external or internal rotation.  

The examiner opined that the development of pain and 
paresthesias in the left arm could significantly limit 
functional ability during a flare-up, or during a time when 
the left shoulder and left arm are used repeatedly.  

In a September 2004 addendum to the March 2004 examination, 
the examiner noted that sensory nerve conduction (EMG) 
studies performed in March 2004 were essentially normal, 
showing no peripheral neuropathy in the major nerves of the 
arm including the median nerve, ulnar nerve, and radial 
nerve.  However, the examiner provided a diagnosis of 
paresthesia, because he felt that the veteran's surgical 
procedures damaged the small superficial nerves of the 
axilla.  The examiner also noted that a paresthesia caused by 
those nerves would possibly not be demonstrated by EMG 
studies.  

As noted hereinabove, the AMC issued a rating decision in 
April 2005 which increased the rating for the service-
connected limitation of motion of the left shoulder to 20 
percent, effective from December 30, 1997, the effective date 
of service connection.  The April 2005 rating decision also 
awarded a separate grant of service connection for 
paresthesias, left upper extremity, and assigned an initial 
20 percent rating, effective from December 30, 1997.  


III.  Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2004).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2004).

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for limitation of motion of the left shoulder.  As 
such, it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected limitation of motion of the 
left shoulder, associated with a left armpit scar, status 
post excision hidradenitis suppurativa, is currently rated as 
20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2004).  The evidence indicates that the veteran is 
right-handed.  A 20 percent evaluation is warranted for 
limitation of motion of the major or minor arm when motion is 
possible to the shoulder level.  A 30 percent evaluation 
(major arm) or a 20 percent evaluation (minor arm) is 
warranted for limitation of motion when motion is limited to 
midway between the side and shoulder.  A 40 percent 
evaluation (major arm) or 30 percent evaluation (minor arm) 
is warranted for limitation of motion of the arm to 25 
degrees from the side.  38 C.F.R. § 4.71a, Code 5201 (2004).

The standard range of motion of the shoulder is 180 degrees 
of forward elevation (flexion) and abduction.  38 C.F.R. § 
4.71, Plate I (2004).

VA adjudicators must consider whether a schedular disability 
rating based on limitation of motion may be augmented under 
certain regulations applying to disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40, which concerns 
functional loss due to pain, and 38 C.F.R. § 4.45, which 
concerns functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  The Court of 
Appeals for Veterans Claims (Court) held that the RO must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires VA to regard as "seriously disabled" any part 
of the musculoskeletal system that becomes painful on use.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this case, the medical evidence reflects that the 
veteran's limitation of flexion of the left arm has ranged 
from 135 degrees to 160 degrees since 1998; and the veteran's 
limitation of abduction of the left arm has ranged from 130 
degrees to 165 degrees since 1998.  These ranges of motion 
correspond to a noncompensable rating under Diagnostic Code 
5201.  However, the examiner in March 2004 noted that 
repetitive over head motion caused weakened movement excess 
fatigability and additional pain on motion, such that the 
veteran's range of motion of the left (minor) arm was further 
limited to 90 degrees, or at shoulder level.  According to 
the rating criteria, a 20 percent rating is warranted under 
38 C.F.R. § 4.71a, Diagnostic Code 5201, for limitation of 
motion of the major or minor arm to shoulder level.  In order 
to warrant the next highest, 30 percent rating, under 
diagnostic code 5201, the medical evidence would have to 
demonstrate that the veteran's range of motion of the left 
(minor) arm is limited to 25 degrees from the side.  This has 
never been shown.  

The Board has also considered other diagnostic codes 
pertaining to ratings for the arm and shoulder.  The veteran 
does not have ankylosis of the scapulohumeral joint or 
impairment of the humerus including malunion of the humerus, 
recurrent dislocations of the scapulohumeral joint, fibrous 
union of the humerus, nonunion (false flail joint) of the 
humerus, or loss of head of (flail shoulder) the humerus.  As 
such, the veteran is not entitled to a higher rating under 
Diagnostic Codes 5200 or 5202.  38 C.F.R. § 4.71a, Diagnostic 
Code 5200 and 5202 (2004).

As to the aforementioned DeLuca criteria, these have been 
considered, and as such, a 20 percent rating was correctly 
awarded, based on increased functional limitations during 
flare-ups, due to additional pain, weakness and fatigability 
demonstrated during examination.  However, they would not 
result in a higher evaluation for the veteran in this case 
because the veteran is receiving the appropriate schedular 
evaluation even considering her complaints of pain and 
limitation during the periods in question.  In short, the 
evidence of record is consistent with the evaluations noted 
for the veteran's service-connected limitation of motion of 
the left shoulder.

The Board notes that there is no evidence of record that the 
veteran's limitation of motion of the left shoulder causes 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1 (2004).  In the instant case, there is no 
evidentiary basis in the record for a higher rating on an 
extraschedular basis as there is no evidence that the veteran 
is unable to secure or follow a substantially gainful 
occupation solely as a result of her limitation of motion of 
the left shoulder.  Hence the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for assignment of an extraschedular 
evaluation. 

Finally, the Board has considered whether the veteran was 
entitled to "staged" ratings for the service-connected 
limitation of motion of the left shoulder associated with a 
left armpit scar, status post excision hidradenitis 
suppurativa, as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  However, at no time since service 
has the service-connected disability been more disabling than 
as currently rated.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim must be denied.  38 U.S.C.A. 5107(b) (West 
2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 20 percent for 
the service-connected limitation of motion of the left 
shoulder, associated with a left armpit scar, status post 
excision hidradenitis suppurativa, is denied. 



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


